Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 is being considered by the examiner.

Claims 1-20 are allowed.

REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered to have allowable subject matter because the claims distinguishes the Applicant's mounting clamp primarily as against the teachings of prior art, especially the prior art of US 8,070,119 to Taylor via the recitations of “the body further comprises a leg positioned opposite to the first arm, wherein the aperture extends through the leg and the aperture axis  is perpendicular to the rotation axis of the recess and wherein the rotation axis is perpendicular to the first and second ends of the body.
Independent claims 10 and  15 are considered to have allowable subject matter because the claim distinguishes the Applicant's mounting clamp primarily as against the teachings of prior art, especially the prior art of US  4,901,963 to Yoder via the recitations of “wherein the first arm has a first inner surface that is concave and wherein the second arm has a second inner surface that is concave, and wherein the first and second inner surfaces define a receiving space that has a general cylindrical shape with openings at first and second ends of the clamp”
Taylor and Yoder were considered as one of the most prior art close to the subject matter claimed. Taylor or Yoder, however, does not teach or suggest at least the above features which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 and the claims are therefore believed to be patentable.
Claims 2-9, 11-14 and 16-20 are all dependent from claims 1, 10 and 15 also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632